

116 HR 7964 IH: Peer Support for Veteran Families Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7964IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Ms. Finkenauer (for herself, Mr. Curtis, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out education programs and peer support programs for family members and caregivers of veterans with mental health disorders.1.Short titleThis Act may be cited as the Peer Support for Veteran Families Act. 2.Education program and peer support program for family members and caregivers of veterans with mental health disorders(a)ProgramsNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an education program (in this section referred to as the education program) and a peer support program (in this section referred to as the peer support program) for the education and training of family members and caregivers of eligible veterans with mental health disorders.(b)Education program(1)In generalUnder the education program, the Secretary shall provide a course of education to family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans.(2)Duration(A)In generalThe education program shall be carried out during the four-year period beginning on the date of the commencement of the education program.(B)Authority for extensionThe Secretary may extend the duration of the education program for an additional four years.(3)Locations(A)In generalExcept as required by subparagraph (D), the Secretary shall carry out the education program at the following facilities of the Department of Veterans Affairs:(i)Not less than 10 medical centers of the Department.(ii)Not less than 10 clinics of the Department.(iii)Not less than 10 Vet Centers (as defined in section 1712A(h) of title 38, United States Code).(B)Solicitation of applicationsIn selecting locations for the education program, the Secretary shall solicit applications from eligible facilities of the Department that are interested in carrying out the education program.(C)ConsiderationsIn selecting locations for the education program, the Secretary shall consider the feasibility and advisability of selecting locations in the following areas:(i)Rural areas.(ii)Areas that are not in close proximity to an active duty installation.(iii)Areas in different geographic locations.(D)Expansion of locationsNot later than two years after the date of the commencement of the education program, the Secretary shall expand the number of facilities at which the Secretary is carrying out the education program to include the following:(i)Not less than 10 additional medical centers of the Department.(ii)Not less than 10 additional clinics of the Department.(iii)Not less than 10 additional Vet Centers.(4)Contracts(A)In generalIn carrying out the education program, the Secretary shall enter into contracts with qualified entities described in subparagraph (B) to offer the course of education described in paragraph (5) to family members and caregivers of eligible veterans and covered veterans.(B)Qualified entity describedA qualified entity described in this subparagraph is a non-profit entity with experience in mental health education and outreach, including work with children, teens, and young adults, that—(i)uses high quality, relevant, and age-appropriate information in educational programming, materials, and coursework, including such programming, materials, and coursework for children, teens, and young adults; and(ii)works with agencies, departments, nonprofit mental health organizations, early childhood educators, and mental health providers to develop educational programming, materials, and coursework.(C)PriorityIn entering into contracts under this paragraph, the Secretary shall give priority to qualified entities that have demonstrated cultural competence in serving military and veteran populations, and, to the extent practicable, use internet technology for the delivery of course content in an effort to expand the availability of support services, especially in rural areas.(5)ElementsThe course of education described in this paragraph shall consist of not less than 10 weeks of education and shall include the following:(A)General education on different mental health disorders, including information to improve understanding of the experiences of individuals suffering from those disorders.(B)Techniques for handling crisis situations and administering mental health first aid to individuals suffering from mental health disorders.(C)Techniques for coping with the stress of living with someone with a mental health disorder.(D)Information on additional services available for family members and caregivers through the Department or community organizations and providers related to mental health disorders.(E)Such other matters as the Secretary considers appropriate.(6)Instructors(A)TrainingEach instructor of the course of education described in paragraph (5) shall maintain a level of proficiency in the course of education as determined by the Secretary, and shall submit proof of that level of proficiency to the Secretary at such time and in such manner as the Secretary determines appropriate.(B)Individuals who have completed the course as instructorsCommencing as of the date that is two years after the date of the commencement of the education program, any individual who has successfully completed the course of education described in paragraph (5) and has successfully completed such additional training as is required for instructors pursuant to subparagraph (A) may act as an instructor in the course of education.(c)Peer support program(1)In generalUnder the peer support program, the Secretary shall provide peer support to family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans.(2)LocationsThe Secretary shall provide peer support under the peer support program at each location at which the Secretary provides education under the education program.(3)ElementsPeer support under the peer support program shall consist of meetings in group settings between a peer support coordinator under paragraph (4) and family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans. At each location, those meetings shall be conducted not less often than twice each calendar quarter.(4)Peer support coordinator(A)In generalThe Secretary, acting through the director of each participating facility, may select an individual who has successfully completed the course of education described in subsection (b)(5) to serve as a peer support coordinator for each such facility to carry out the peer support program.(B)Proficiency of instructorsEach peer support coordinator shall maintain a level of proficiency in peer support as determined by the Secretary, and shall submit proof of that level of proficiency to the Secretary at such time and in such manner as the Secretary determines appropriate.(d)Surveys(1)In generalThe Secretary shall conduct a comprehensive survey of the satisfaction of individuals that have participated in the course of education described in subsection (b)(5) and individuals that have participated in the peer support program that includes the following:(A)The general satisfaction of those individuals with the education and assistance provided in the education program and the peer support program.(B)The perceived effectiveness of the education program and the peer support program in providing education and assistance that is useful for those individuals.(C)The applicability of the education program and the peer support program to the issues faced by those individuals.(D)Such other matters as the Secretary considers appropriate.(E)A representative sample of the information required by subparagraphs (A) through (D) from each Veterans Integrated Service Network that is participating in the education program and the peer support program.(2)Compilation of informationThe information compiled as a result of the surveys required by paragraph (1) shall be included in the annual report required by subsection (e)(1).(e)Reports(1)Annual report(A)In generalNot later than one year after the date of the commencement of the education program and not later than September 30 each year thereafter until 2024, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the education program and the peer support program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the course of education described in subsection (b)(5) during the year preceding the submission of the report.(ii)The number of individuals that participated in the peer support program during the year preceding the submission of the report.(iii)A detailed analysis of the surveys conducted under subsection (d) with respect to the individuals described in clause (i) and (ii).(iv)The degree to which veterans and family members and caregivers of veterans are aware of the eligibility requirements for enrollment in the education program and the peer support program.(v)Any plans for expansion of the education program and the peer support program.(vi)The interim findings and conclusions of the Secretary with respect to the success of the education program and the peer support program.(2)Final report(A)In generalNot later than one year after the completion of the education program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of continuing the education program and the peer support program.(B)ElementsThe report submitted under subparagraph (A) shall include the following:(i)A detailed analysis of the surveys conducted under subsection (d).(ii)The feasibility and advisability of continuing the education program without entering into contracts for the course of education described in subsection (b)(5) and instead using peer support coordinators selected under subsection (c)(4) as instructors of the course of education.(iii)The feasibility and advisability of expanding the education program and the peer support program.(f)Permission requiredA caregiver or family caregiver may not participate in the education program or the peer support program without the permission of the eligible veteran for whom the caregiver or family caregiver provides care.(g)Monitoring of programThe Secretary shall select mental health care providers of the Department to monitor the progress of the instruction provided under the education program and to monitor the progress of the peer support program. Such mental health care providers shall carry out such monitoring by meeting not less than quarterly with—(1)instructors of the course of education described in subsection (b)(5); and(2)peer support coordinators under subsection (c)(4).(h)DefinitionsIn this section:(1)The term eligible veteran means a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code.(2)The terms caregiver and family member have the meaning given those terms in section 1720G(d) of title 38, United States Code.